Citation Nr: 1310106	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for Charcot-Marie-Toothman (CMT) disease, with pes cavus and hammer toe deformity of the right foot.

3.  Entitlement to a disability rating in excess of 10 percent for CMT disease, with pes cavus and hammer toe deformity of the left foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to September 1978, from November 2001 to March 2002, and from December 2003 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In November 2011, the Veteran testified that the symptoms of CMT disease had progressively worsened.  The Veteran was last examined by VA examination in August 2008.  

The Veteran also argued that he was entitled to an extraschedular rating for his low back disability as it has a significant impact on his employment. 

In light of the above, further development under the duty to assist is needed.
.






Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since November 2008. 

2.  Afford the Veteran for VA orthopedic and neurological examinations to evaluate the service-connected CMT disease of the feet with pes cavus and hammertoe deformity, as well as the service-connected degenerative disc disease of the lumbar spine.  

The Veteran's file must be provided to the VA examiner for review. 

3.  Thereafter adjudicate the claims.  On the rating for CMT, consider Diagnostic Code 5278.  On the claim for increase for the lumbar spine, consider 38 C.F.R. § 3.321(b)(1). 

If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case to and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


